NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

           MELINDA GABRIELLA VALENZUELA, Petitioner.

                         No. 1 CA-CR 16-0581 PRPC
                              FILED 11-16-2017


    Petition for Review from the Superior Court in Maricopa County
            Nos. CR2012-159201-001 and CR2013-001579-001
                            (Consolidated)
                    The Honorable Rosa Mroz, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Melinda Gabriella Valenzuela, Buckeye
Petitioner
                         STATE v. VALENZUELA
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Paul J. McMurdie joined.


C A T T A N I, Judge:

¶1           Melinda Gabriella Valenzuela petitions this court for review
from the dismissal of her petition for post-conviction relief. For reasons that
follow, we grant review but deny relief.

¶2           Valenzuela pleaded guilty to theft of means of transportation
in each of two criminal cases resolved by plea agreement, pleading guilty
to one count of theft of means of transportation in each case. The superior
court accepted the guilty pleas, and consistent with the plea agreements,
sentenced Valenzuela to 9 years’ imprisonment followed by a 5-year term
of supervised probation.

¶3             Valenzuela timely initiated post-conviction relief proceedings
in both cases. Appointed counsel found no viable claims for relief, and
Valenzuela then filed pro se petitions raising numerous claims including:
ineffective assistance of advisory counsel, unlawfully induced plea based
on threats and promises from the court and the prosecutor, other
constitutional violations (alleged Miranda violation, existence of
exculpatory evidence, etc.), newly discovered mental health evidence, and
miscalculation of presentence incarceration credit. After the State
responded, the superior court summarily dismissed the petitions. This
petition for review followed.

¶4           Valenzuela now argues that (1) the superior court failed to
properly address her mental health issues and she was not provided with
records and reports, (2) her guilty pleas were involuntary based on threats
and coercion from her advisory counsel and the prosecutor, (3) the court
improperly refused to address alleged Miranda violations, (4) her advisory
counsel provided ineffective assistance, (5) other evidence (police reports,
unspecified documents, unspecified statements from a co-defendant, and
unspecified DNA evidence) prove her innocence, (6) several of
Valenzuela’s friends were on the grand jury and her mother was a sitting
judge on the superior court, and (7) she was not awarded full credit for
“back time.” We review the superior court’s assessment and summary


                                      2
                          STATE v. VALENZUELA
                            Decision of the Court

dismissal of these claims for an abuse of discretion. State v. Gutierrez, 229
Ariz. 573, 577, ¶ 19 (2012).

¶5            Regarding Valenzuela’s mental health claims, the record
shows that she was evaluated by several mental health professionals before
accepting the plea agreements. Although she suffers from mental health
issues, four of the five doctors who evaluated Valenzuela concluded she
was competent, as did the superior court based on the experts’ reports.
Valenzuela has not presented any evidence suggesting the superior court’s
determination of competence was an abuse of discretion, nor does the
record of the change of plea proceeding reflect anything that would call
Valenzuela’s competency into question.

¶6            Valenzuela’s claim of an involuntary plea also fails. Although
she now claims her advisory counsel and the prosecutor threatened her to
secure a guilty plea, Valenzuela advised the court at the change of plea
hearing that the pleas were voluntary and that no one had threatened or
forced her to plead guilty. Absent compelling evidence undermining
Valenzuela’s acknowledgement of voluntariness in open court, her
statements to the superior court at the change of plea are binding. State v.
Hamilton, 142 Ariz. 91, 93 (1984).

¶7             Valenzuela’s remaining claims are either unsupported by the
record or are waived. By pleading guilty, Valenzuela waived all non-
jurisdictional defects—including constitutional claims—other than claims
directly related to entry of the guilty pleas. See Tollett v. Henderson, 411 U.S.
258 (1973); State v. Quick, 177 Ariz. 314 (App. 1993); State v. Moreno, 134 Ariz.
199, 200 (App. 1982). Her assertions related to alleged Miranda violations,
sufficiency of the evidence, alleged procedural irregularities, and non-plea-
related ineffective assistance of counsel (assuming arguendo ineffective
assistance of advisory counsel can form a basis for relief) are thus waived.
Moreover, Valenzuela failed to present any allegedly exculpatory evidence
to support an actual innocence claim or any support for her assertion that
family and friends were involved in the judicial process, and the record
does not support these claims. Nor has she provided any information
supporting her claim that the superior court failed to award adequate credit
for presentence incarceration.




                                       3
               STATE v. VALENZUELA
                 Decision of the Court

¶8   Accordingly, we grant review but deny relief.




               AMY M. WOOD • Clerk of the Court
                FILED: AA




                              4